Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT

                                   No. 04-14-00809-CR

                               EX PARTE Jorge GARCIA

                From the 144th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2000CR5603W
                   Honorable Andrew Wyatt Carruthers, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the habeas court’s order is
AFFIRMED. Appellate counsel’s motion to withdraw is GRANTED.

      SIGNED July 1, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice